Citation Nr: 0909029	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for reduced lung capacity, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran has any respiratory 
disorder that is causally related to either asbestos exposure 
or active military service.


CONCLUSION OF LAW

The Veteran's reduced lung capacity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.300, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also asked for specific 
information regarding the Veteran's claimed exposure to 
asbestos.  An April 2006 letter described how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the July 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (as the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the October and November 2005 rating decisions and 
August 2006 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence.  Additionally, the Veteran has 
submitted statements in support of his claim that demonstrate 
his awareness of the type of evidence needed to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

The Board notes that in response to VA's request for the 
Veteran's service treatment records (STRs), a response was 
received in August 2005 stating that the records were fire-
related, that the original STRs were moldy and brittle and 
could not be mailed, so photocopies of the STRs were mailed 
instead.  There is no indication, however, that any of the 
STRs are missing.  Thus, it appears the claims file contains 
all STRs available.  No further development in this regard is 
necessary.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Facts and Analysis

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established,
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service, and whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  This statutory bar 
does not apply if the disability or death is otherwise shown 
to have been incurred or aggravated during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends he has reduced lung capacity as a result 
of exposure to asbestos while in active service.  
Specifically, in his October 2005 Statement in Support of 
Claim, the Veteran states that while he was stationed in 
Germany, he worked in the arms room just above the boiler 
room during a time when asbestos insulation was being removed 
from around the boiler pipes and transported through the 
building to dispose of it.  Additionally, at the May 2006 VA 
examination, the Veteran reported that he wore asbestos 
gloves and an asbestos apron while working with a 105 
Howitzer cannon while stationed at Fort Laughton, Oklahoma.  
At that time, he also worked in an armament room for a tank 
unit, which was located one floor above a furnace room where 
there were steam pipes insulated with asbestos.  Moreover, in 
his August 2006 VA Form 9, the Veteran asserts that he was 
treated for respiratory conditions while stationed at Fort 
Bliss, Texas, Camp Chaffee, Arkansas, Fort Sill, Oklahoma, 
and Fulda, Germany, thus establishing a relationship between 
his current respiratory disorder and military service.

The Veteran's DD Form 214 shows that he was stationed in 
Germany and that he was an artillery mechanic.  Section 3 of 
a form in the Veteran's personnel file entitled 
"Organizations to Which Assigned and Attached" confirms 
that the Veteran was assigned to Camp Crowder, Missouri, Fort 
Bliss, Texas, Camp Chaffee, Arkansas, Fort Sill, Oklahoma, 
and Ford Sheridan, Illinois.  Section 4 of that same form 
shows he was stationed in Bremerhaven, Germany.  However, the 
Veteran's service personnel records do not show exposure to 
asbestos.  

Next, a review of the Veteran's service treatment records 
(STRs) shows that the Veteran was treated for acute 
bronchitis in January 1955 while stationed in Germany.  
However, there are no other STRs indicating the Veteran was 
treated for a respiratory condition except for a commom cold 
in May 1953.  Indeed, both the Veteran's induction and 
separation examination reports are negative for any 
manifestation of a respiratory disorder.  The April 1955 
separation examination report indicates normal lungs and 
chest and negative chest x-ray.  

Following separation from service, the first indication of a 
lung disorder is contained in a June 1966 letter from Dr. R. 
F. M. stating that the Veteran was diagnosed with embryonal 
cell carcinoma, which originated in the right testicle and 
had now shown pulmonary metastasis.  He underwent a right 
orchiectomy in April 1966, followed later that month by a 
trans-abdominal retro-peritoneal node dissection and a course 
of cobalt therapy.  During the cobalt therapy, a chest x-ray 
revealed numerous metastases in the Veteran's chest.  

Records from a University Hospital from June and July 1966 
show that the Veteran underwent a course of chemotherapy.  
Worth noting is mention in a June 1966 summary of admission 
that the Veteran smoked 2 packs of cigarettes per day  for 15 
years and quit in the last year.  

The Veteran continued chemotherapy at a VA hospital August 
1966 to May 1967, at which time it was noted that the 
pulmonary metastases had cleared and the Veteran was 
asymptomatic.  Chest x-rays were normal and the Veteran was 
to return in 6 months for follow-up.  

Following the Veteran's treatment for pulmonary metastases, 
there is no indication of any respiratory disorder in the 
medical records until March 2003, when he was diagnosed with 
bronchitis at the Lincoln VA Medical Center (VAMC).  However, 
this appears to have been a short-term illness, as he denied 
any shortness of breath in a November 2003 treatment note 
from the VAMC, and there is no further mention of bronchitis 
in the months following.    

Next, in July 2004, the Veteran reported to the VAMC 
complaining of shortness of breath with activities for the 
past 6 months.  He told the doctor that he was going to have 
a pulmonary function test done in August 2004.  An October 
2004 VAMC treatment note indicates that the pulmonary 
function test was completed and the Veteran was told he was 
"too fat" and needed to lose weight.  He was given 
albuterol and it increased his breathing capacity by 30 
percent.  The claims file does not contain a copy of the 
pulmonary function test.  

A May 2005 VAMC treatment note shows a diagnosis of a 
respiratory abnormality, but there is no further detail in 
the treatment notes regarding the nature of or findings 
leading to this diagnosis.  

In May 2006, the Veteran was afforded a VA examination.  The 
Veteran reported that his first episode of respiratory 
problems occurred during boot camp at Fort Bliss, Texas.  He 
passed out, was hospitalized for 3 days and was given oxygen.  
Later, at Fort Sill, Oklahoma, he was hospitalized again for 
a period of 2 to 3 days and given oxygen.  Finally, he was 
hospitalized for 2 weeks in Germany and again given oxygen.  
Currently, the Veteran complained of shortness of breath with 
mild to moderate exertion.  He had had to go to the emergency 
room on 2 occasions during the past 2 winters for breathing 
problems.  He thought they told him he may have had 
pneumonia.  His current breathing condition slowed him down, 
enabling him to walk only one block at a time before he 
needed rest.  On physical examination, there were no abnormal 
respiratory findings, chest expansion was normal, there were 
no conditions associated with pulmonary restrictive disease, 
and his diaphragm excursion was noted to be moderately 
limited by obesity.  Chest x-rays were normal, and a 
pulmonary function test showed mild airflow obstruction with 
significant improvement after bronchodilators.  Lung volumes 
revealed mild restriction, and diffusion capacity was mildly 
reduced.  The examiner assessed reactive airway disease.  
Further, the examiner noted that there was only one 
documented respiratory problem in the STRs (out of the 3 
respiratory episodes reported by the Veteran), and opined 
that it was highly unlikely that this single case of 
bronchitis would have left a permanent respiratory condition 
that would have given rise to his current condition.  It was 
also noted the Veteran's asbestos exposure was not verified.  
For these reasons, the examiner stated that the Veteran's 
reactive airway disease was less likely than not related to 
the episode of bronchitis during military service.  This 
opinion was further supported by the absence of medical care 
for respiratory conditions between his discharge date in 1955 
and his claimed 2 emergency room visits within the past 2 
years, 50 years later.  

Of note, the examiner mentioned that the Veteran did not 
provide a history of smoking.  However, the Board observes 
the smoking history provided by the Veteran in the University 
Hospital records described above, as well as a July 2004 Past 
Medical History form contained in audiology records of Dr. R. 
C., wherein the Veteran reported smoking for 20 years and 
quitting in 1974.  

Based on the foregoing, the Board finds that there is no 
documented evidence of asbestos exposure.  The service 
personnel records confirm the location of the Veteran's 
assignments, but do not provide details as to his duties, nor 
do the records indicate asbestos exposure.  Further, there is 
no indication of asbestos exposure in the STRs.  

Further, while there is evidence of a current respiratory 
disorder, there are no competent opinions relating the 
current disorder to military service or to asbestos exposure.  
Indeed, the only competent opinion pertaining to the cause of 
the Veteran's current problems-that of the May 2006 VA 
examiner-is unfavorable to the Veteran.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for reduced lung capacity.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current shortness of breath and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has 
not contended a diagnosis of asbestosis or treatment for any 
other chronic lung disease dating back to service.  Indeed, 
his contention is that he had 3 episodes of respiratory 
problems during service, and thus, his current respiratory 
disorder, which did not arise until 2004, 50 years after 
separation from service, is related to military service.  The 
Board finds that continuity of symptomatology has not been 
established here, either by the competent evidence or by the 
Veteran's statements.  

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which was caused by 
exposure to asbestos during service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, generally requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation but he does not have the requisite training to 
diagnose his respiratory disease or relate it to asbestos.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.  However, in this case the STRs 
show one episode of bronchitis during service which resolved 
by the time of separation.  Further, although the Veteran had 
cancer that metastasized to his lungs, this too resolved in 
1967.  There was no further treatment for any respiratory 
condition until 2004, almost 40 years later.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, there are no competent opinions relating the 
Veteran's current respiratory disorder to either military 
service or to asbestos exposure.  Indeed, there is no 
evidence whatsoever that he has asbestos-related pulmonary 
pathology, and the only competent opinion addressing the 
cause of the Veteran's current respiratory disorder is not 
favorable.     

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
reduced lung capacity, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for reduced lung capacity, claimed as due 
to asbestos exposure, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


